PER CURIAM
This case is before us on remand from the Oregon Supreme Court. State u. Wyatt, 331 Or 335, 15 P3d 22 (2000). The Supreme Court reversed our determination that the trial court had committed reversible error in excluding the testimony of a defense expert witness as a sanction for violation of the reciprocal criminal discovery statute. Id. Defendant’s only remaining assignment of error on remand is that the trial court erroneously polled the jury. However, defendant did not raise and preserve any objection to the trial court’s action, and the court’s action did not constitute error apparent on the face of the record in that the alleged impropriety of the court’s polling is not a matter that “is obvious, not reasonably in dispute.” State v. Brown, 310 Or 347, 355, 800 P2d 259 (1990).
Affirmed.